Case 8:18-cv-02869-VMC-CPT Document 307 Filed 05/19/21 Page 1 of 6 PageID 4969




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL
 ADVISORS CORPORATION; and
 ALPINE SECURITIES
 CORPORATION,                                      CASE NO.: 8:18-cv-02869-VMC-CPT


        Plaintiffs/Counter-Defendants,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant/Counter-Plaintiff.
 __________________________________/

   PLAINTIFFS’ MOTION FOR EXTENSION OF TIME TO FILE MOTIONS
       FOR ATTORNEYS’ FEES AND COSTS AND INCORPORATED
                    MEMORANDUM OF LAW

        Pursuant to Rule 6(b)(1)(A), Federal Rules of Civil Procedure, Plaintiffs file this

 motion seeking entry of an Order extending the deadline for the parties to file their

 motions to determine entitlement to attorneys’ fees and costs until fourteen days after

 this Court rules on all timely filed post-trial motions. In support of its motion, Plaintiffs

 state the following:

                        INTRODUCTION AND BACKGROUND

        After a week-long trial, on April 30, 2021, the jury returned a verdict finding

 that Defendant Christopher Frankel (“Frankel”): (1) materially breached the June 22,

 2015 Non-Disclosure and Confidentiality Agreement; (2) materially breached the July

 1, 2015 Employee Non-Disclosure & Computer Use Agreement; (3) was not excused
Case 8:18-cv-02869-VMC-CPT Document 307 Filed 05/19/21 Page 2 of 6 PageID 4970




 from his performance under the two agreements; and (4) misappropriated Alpine’s and

 Scottsdale’s trade secrets. See Dkt. 302. After the Court dismissed the jury, Plaintiffs

 advised the Court that it must still resolve Plaintiffs’ claims for injunctive relief1 and

 informed the Court they would file a motion briefing the issue. Similarly, Defendant

 represented that he intends to file a renewed motion for judgment as a matter of law.

 A week later, on June 7, 2021, the Clerk of Court entered a Judgment in a Civil Case

 (“Judgment”), starting the fourteen-day clock on the parties’ deadline to file their

 motions seeking attorneys’ fees and costs. See Dkt. 304.

          As set forth below, Plaintiffs request that the Court extend the deadlines for the

 parties to file their motion for attorneys’ fees and costs given the fact that both parties

 intend to file motions which could result in an amended final judgment. Good cause

 exits for the Court to do so.

         ARGUMENT AND INCORPORATED MEMORANDUM OF LAW

          Pursuant to Rule 54(d)(2), Federal Rules of Civil Procedure, and Local Rule

 7.01, within fourteen days after entry of a judgment, the party claiming entitlement to

 attorneys’ fees and costs must file a motion seeking a judicial determination on the

 issue. In the motion, the movant must specify the grounds entitling the movant to the

 award, state the amount sought or provide a fair estimate of the amount sought, and

 provide a memorandum of law in support. Local Rule 7.01(b), M.D. Fla. Although



 1
  The Court presides as the trier of fact on equitable claims. See Ford v. Citizens and Southern
 Nat. Bank, Cartersville, 928 F.2d 1118, 1122 (11th Cir. 1991); United States v. Meyer, 276
 F.Supp.3d 1290, 1293-1294 (S.D. Fla. 2019).


                                               2
 4814-2355-2746, v. 1
Case 8:18-cv-02869-VMC-CPT Document 307 Filed 05/19/21 Page 3 of 6 PageID 4971




 Local Rule 7.01 requires motions seeking entitlement to fees be filed within fourteen

 days of the judgment, pursuant to Rule 6(b), Federal Rules of Civil Procedure, the

 Court may, for good cause shown, extend the time for compliance with Local Rule

 7.01(b). See, e.g., Campbell v. S. Fla. Barbeque, Inc., No. 2:10-CV-623-FTM-29, 2011 WL

 4389647, at *1 (M.D. Fla. Sept. 21, 2011), amended, No. 210CV623FTM29SPC, 2011

 WL 13323147 (M.D. Fla. Oct. 3, 2011) (granting plaintiff’s Unopposed Motion for

 Extension of Time to File Motion for Attorneys' Fees and Costs).

          Good cause exists to extend the time for compliance with Local Rule 7.01(b).

 Prior to the Clerk of Court entering the Judgment, both Plaintiffs and Defendant

 represented to the Court that they intend to file motions to alter or amend the

 Judgment. Plaintiffs plan to file, pursuant to Rules 59(e) and 65, Federal Rules of Civil

 Procedure, a motion for entry of a permanent injunction and to amend the judgment

 in conformity with it. “A timely Rule 59 motion to alter or amend judgment operates

 to suspend the finality of the district court’s judgment “pending the court’s further

 determination whether the judgment should be modified so as to alter its adjudication

 of the rights of the parties.” Members First Fed. Credit Union v. Members First Credit Union

 of Fla., 244 F.3d 806, 807 (11th Cir. 2001).

          In Members First, the Eleventh Circuit reversed the district court’s denial of

 plaintiff’s motion seeking attorneys’ fees. Id. There, the district court entered judgment

 on September 30, 1999, and defendant timely filed a motion pursuant to Rule 59 to

 alter or amend the judgment. Id. at 806. The trial court denied defendant’s motion on

 November 10, 1999, and plaintiff filed its motion for attorneys’ fees thirteen days later.

                                              3
 4814-2355-2746, v. 1
Case 8:18-cv-02869-VMC-CPT Document 307 Filed 05/19/21 Page 4 of 6 PageID 4972




 Id. The district court denied plaintiff’s motion for attorneys’ fees as untimely because

 plaintiff did not file it within 30 days of the entry of judgment – the deadline under the

 applicable local rules. Id. However, “[b]ecause the finality of a judgment is effectively

 postponed by the timely filing of a motion under Rule 59” the Eleventh Circuit held

 that the plaintiff’s motion for attorney’s fees “filed within 30 days of the entry of final

 judgment as permitted by N.D. Fla. R. 54.1, was timely.” Id. at 807.

          Furthermore, Defendant also represented that he intends to file, at a minimum,

 a renewed motion for judgment as a matter of law. Rule 50(b) motions also suspend

 the finality of a judgment. Fed. R. App. P (a)(4)(A)(i); see also Weyant v. Okst, 198 F.3d

 311, 315 (2d Cir. 1999) (“…the finality of a judgment is negated by the timely filing of

 a motion under Rule 50(b), 52(b), or 59…”); Fiore v. Washington Cty. Cmty. Mental

 Health Ctr., 960 F.2d 229, 234 (1st Cir. 1992) (same). Naturally, if the Court grants

 either Plaintiffs’ motion or Defendant’s motion, the Court will amend or alter the

 Judgment. If the Judgment changes, so does the analysis of which parties are (or may

 be) entitled to recover attorneys’ fees and costs.

          Additionally, because Local Rule 7.01 requires the parties to “specifi[y] the

 judgment and the statute, rule, or other ground entitling the movant to the award,”

 and provide the Court with a memorandum of law in support, granting this extension

 would conserve both the Court’s and the parties’ resources. It makes little sense to brief

 the entitlement issue now when both Plaintiffs and Defendant represented to the Court

 that they intend to file motions that operate to suspend the finality of the Judgment.

 Without an extension of time, both Plaintiffs and Defendant must prepare and file

                                             4
 4814-2355-2746, v. 1
Case 8:18-cv-02869-VMC-CPT Document 307 Filed 05/19/21 Page 5 of 6 PageID 4973




 motions prior to the May 21, 2021 deadline. Then, if the Court grants either Plaintiffs’

 or Defendant’s post-trial motion, the parties will be required to prepare and file

 amended entitlement motions to address the amended or altered judgment.

 Conversely, no party will suffer prejudice should this Court extend the deadline to file

 entitlement motions.

                             Local Rule 3.01(g) Certification

          On May 18, 2021, pursuant to Local Rule 3.01(g), counsel for Plaintiffs

 conferred with counsel for Defendant via telephone regarding the relief sought in this

 Motion. Defendant opposes Plaintiffs’ Motion.

          WHEREFORE, Plaintiffs request that this Honorable Court grant this motion

 and enter an order extending the deadline for the parties to file their motions to

 determine entitlement to attorneys’ fees and costs until fourteen days after this Court

 rules on all timely filed post-trial motions.

          Dated: May 19, 2021              Respectfully submitted,

                                           /s/ Kenneth G. Turkel
                                           Kenneth G. Turkel – FBN 867233
                                           E-mail: kturkel@bajocuva.com
                                           Shane B. Vogt – FBN 257620
                                           E-mail: svogt@bajocuva.com
                                           David A. Hayes – FBN 96657
                                           E-mail: dhayes@bajocuva.com
                                           James C. Mooney – FBN 111668
                                           E-mail: jmooney@bajocuva.com
                                           BAJO | CUVA | COHEN | TURKEL
                                           100 North Tampa Street, Suite 1900
                                           Tampa, Florida 33602
                                           Tel: (813) 443-2199 | Fax: (813) 443-2193

                                           and


                                                 5
 4814-2355-2746, v. 1
Case 8:18-cv-02869-VMC-CPT Document 307 Filed 05/19/21 Page 6 of 6 PageID 4974




                                       Kristin A. Norse
                                       Florida Bar No. 0965634
                                       KNorse@kmf-law.com
                                       Katherine Earle Yanes
                                       Florida Bar No. 0159727
                                       KYanes@kmf-law.com
                                       KYNES, MARKMAN & FELMAN, P.A.
                                       Post Office Box 3396
                                       Tampa, FL 33601
                                       (813) 229-1118
                                       (813) 221-6750
                                       Attorneys for Plaintiffs

                            CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 19, 2021, the foregoing document was filed
 with the Court’s CM/ECF system, which will send electronic notice to all counsel of
 record.
                                       /s/ Kenneth G. Turkel
                                       Attorney




                                          6
 4814-2355-2746, v. 1
